EXECUTION VERSION RECEIVABLES LOAN AND SECURITY AGREEMENT Dated as of November 1, 2007 Among LEAF CAPITAL FUNDING III, LLC, as the Borrower and LEAF FINANCIAL CORPORATION, as the Servicer and MORGAN STANLEY BANK as Class A Lender and Collateral Agent and MORGAN STANLEY ASSET FUNDING INC. as Class B Lender and U.S. BANK NATIONAL ASSOCIATION, as the Custodian and the Lenders’ Bank and LYON FINANCIAL SERVICES, INC. (D/B/A U.S. BANK PORTFOLIO SERVICES), as the Backup Servicer This RECEIVABLES LOAN AND SECURITY AGREEMENT is made as of November 1, 2007, among: (1)LEAF CAPITAL FUNDING III, LLC, a Delaware limited liability company (the “Borrower”); (2)LEAF FINANCIAL CORPORATION, a Delaware corporation (“LEAF Financial” or the “Initial Servicer”), as the Servicer (as defined herein); (3)MORGAN STANLEY BANK, as Class A Lender (“Morgan Stanley” and a “Lender” hereunder) and Collateral Agent (as defined herein); (4)MORGAN STANLEY ASSET FUNDING INC., as Class B Lender (a “Lender” hereunder and, together with Morgan Stanley, the “Lenders”); (5)U.S. BANK NATIONAL ASSOCIATION, as the Custodian and the Lenders’ Bank (as each such term is defined herein); and (6)LYON FINANCIAL SERVICES, INC. (d/b/a U.S. Bank Portfolio Services), a Minnesota corporation, as the Backup Servicer (as defined herein). IT IS AGREED as follows: ARTICLE I DEFINITIONS SECTION 1.01Certain Defined Terms.a)Certain capitalized terms used throughout this Agreement are defined above or in this Section1.01. (b)As used in this Agreement and the exhibits and schedules thereto (each of which is hereby incorporated herein and made a part hereof), the following terms shall have the following meanings (such meanings to be equally applicable to both the singular and plural forms of the terms defined): “Accountants’ Report” has the meaning assigned to that term in Section6.11(b). “Active Backup Servicer’s Fee” means, for any Fee Period or portion thereof after the occurrence of a Servicer Default and the appointment of the Backup Servicer as Servicer hereunder, an amount, payable out of Collections on the Pledged Receivables and amounts applied to the payment of, or treated as payments on, the Pledged Receivables, equal to the greater of (i) the Active Backup Servicing Fee Rate, multiplied by the Eligible Receivables Balance as of the first day of such Fee Period, multiplied by a fraction, the numerator of which shall be the actual number of days in such Fee Period and the denominator of which shall be 360, and (ii) $7,000.The Active Backup Servicer’s Fees shall also include reasonable out-of-pocket expenses incurred by the Backup Servicer in performing its duties as Servicer. “Active Backup Servicing Fee Rate” means 1.50%. “Active Backup Servicer’s Indemnified Amounts” has the meaning assigned to that term in Section6.09. “Adjusted Eurodollar Rate” means, with respect to any Interest Period for any Loan (or portion thereof) allocated to such Interest Period, an interest rate per annum equal to the sum of (i)the Adjusted Eurodollar Rate Margin and (ii)an interest rate per annum equal to the average of the interest rates per annum (rounded upwards, if necessary, to the nearest 1/16 of 1%) reported during such Interest Period on Reuters LIBOR01 Page (British Bankers Association Settlement Rate) as the London Interbank Offered Rate for United States dollar deposits having a term of thirty (30) days and in a principal amount of $1,000,000 or more (or, if such page shall cease to be publicly available or, if the information contained on such page, ineach applicable Lender’s sole judgment, shall cease to accurately reflect such London Interbank Offered Rate, such rate as reported by any publicly available recognized source of similar market data selected by such Lender that, in such Lender’s reasonable judgment, accurately reflects such London Interbank Offered Rate). “Adjusted Eurodollar Rate Margin” has the meaning ascribed thereto in the Fee Letter. “Adverse Claim” means a lien, security interest, charge, encumbrance or other right or claim of any Person other than, with (i)respect to the Pledged Assets, any lien, security interest, charge, encumbrance or other right or claim in favor of the Collateral Agent or (ii)any Permitted Lien. “Affected Party” has the meaning assigned to that term in Section2.09. “Affiliate” when used with respect to a Person, means any other Person controlling, controlled by or under common control with such Person.For the purposes of this definition, “control,” when used with respect to any specified Person, means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Aggregate Advance Amount” means the Class A Advance Amount plus the Class B Advance Amount. “Agreement” means this Receivables Loan and Security Agreement, as the same may be amended, restated, supplemented and/or otherwise modified from time to time hereafter in accordance with its terms. “Amortized Equipment Cost” means, (i) with respect to all Eligible Receivables (a) as of the Borrowing Date, the present value of the remaining Scheduled Payments under all Eligible Receivables (including any Balloon Payment or Put Payment), discounted monthly at the rate at which the present value of all Scheduled Payments under all Eligible Receivables (including any Balloon Payment or Put Payment) equals the Purchase Price and, (b) as of any subsequent date of determination, shall mean the present value of the then remaining Scheduled Payments under all Eligible Receivables (including any Balloon Payment or Put Payment) discounted monthly at the aforementioned discount rate, and (ii) with respect to an Eligible Receivable (a) as of the Borrowing Date, the present value of the remaining 2 Scheduled Payments under such Eligible Receivable (including any Balloon Payment or Put Payment), discounted monthly at the rate at which the present value of all Scheduled Payments under all Eligible Receivables (including any Balloon Payment or Put Payment) equals the Purchase Price and, (b) as of any subsequent date of determination, shall mean the present value of the then remaining Scheduled Payments under such Eligible Receivable (including any Balloon Payment or Put Payment) discounted monthly at the aforementioned discount rate. “Annualized Default Rate” means, as of any date of determination after the end of the first Collection Period following the date hereof, an amount (expressed as a percentage) equal to (i)the product of (A)the aggregate Discounted Balances of all Pledged Receivables which were Eligible Receivables at the time of their Pledge hereunder and which became Defaulted Receivables during the six (or such lesser number of Collection Periods since the date hereof) immediately preceding Collection Periods and (B)2 (if six or more Collection Periods have occurred since the date hereof), 2.4 (if five Collection Periods have occurred since the date hereof), 3(if four Collection Periods have occurred since the date hereof), 4(if three Collection Periods have occurred since the date hereof), 6(if two Collection Periods have occurred since the date hereof) or 12(if one Collection Period has occurred since the date hereof) divided by (ii)the average Eligible Receivables Balance as of the first Business Day of each of the six (or such lesser number of Collection Periods since the date hereof) immediately preceding Collection Periods. “Annualized Net Loss Rate” means, as of any date of determination after the end of the first Collection Period following the date hereof, an amount (expressed as a percentage) equal to (i)the product of (A)(x)the aggregate Discounted Balances of all Pledged Receivables which were Eligible Receivables at the time of their Pledge hereunder and which became Defaulted Receivables during the six (or such lesser number of Collection Periods since the date hereof) immediately preceding Collection Periods minus (y)Recoveries received during the six (or such lesser number of Collection Periods since the date hereof) immediately preceding Collection Periods and (B)2 (if six or more Collection Periods have occurred since the date hereof), 2.4(if five Collection Periods have occurred since the date hereof), 3(if four Collection Periods have occurred since the date hereof), 4(if three Collection Periods have occurred since the date hereof), 6(if two Collection Periods have occurred since the date hereof) or 12(if one Collection Period has occurred since the date hereof) divided by (ii)the Eligible Receivables Balance as of the first Business Day of the six (or such lesser number of Collection Periods since the date hereof) immediately preceding Collection Periods. “Approved Lienholder” means any Person that (i) has entered into a Nominee Lienholder Agreement, a copy of which has been delivered by the Collateral Agent to the Custodian and (ii) appears on the list of approved lienholders provided by LEAF Financial Corporation to the Custodian from time to time. “Assigned Documents” has the meaning assigned to that term in Section2.10. “Assignment” has the meaning set forth in the Purchase and Sale Agreement. “Assignment and Acceptance” has the meaning assigned to that term in Section9.04. 3 “Available Funds” has the meaning assigned to that term in Section2.04(c). “Backup Servicer” means Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services) or any successor Backup Servicer appointed by the Lenders pursuant to Section6.13. “Backup Servicer Delivery Date” has the meaning assigned to that term in
